Citation Nr: 0606136	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-12 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for joint pains, 
claimed as due to radiation exposure.

2.  Entitlement to service connection for gastrointestinal 
(GI) disorders, claimed as due to radiation exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (the RO).  

Procedural history

The veteran served on active duty in the United States Army 
from January 1954 to January 1956.  

In February 2002, the veteran filed claims of entitlement to 
service connection for joint pains and GI problems, which he 
claimed were due to radiation exposure in service.  These 
claims were denied in the above-mentioned June 2003 RO rating 
decision.  The veteran appealed the denial of service 
connection to the Board and requested de novo review of his 
claims by a Decision Review Officer (DRO).  The DRO issued a 
statement of the case (SOC) in February 2004 that continued 
the previous denial of the claims.  The veteran's appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in March 2004.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the RO 
in November 2005.  A transcript of the hearing is associated 
with the veteran's VA claims folder.

Issue not on appeal

One issue previously on appeal, entitlement to service 
connection for post-traumatic stress disorder (PTSD), was 
granted by the DRO in a May 2005 decision.  Since the claim 
was granted, the appeal as to that issue has become moot.  
The veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].


FINDINGS OF FACT

1.  Competent medical evidence does not reveal that the 
veteran's arthritis of the right third metacarpal phalangeal 
joint or disc space narrowing between L2-3 and L3-4 is 
related to his military service, to include radiation 
exposure therein.

2.  Competent medical evidence does not reveal that the 
veteran's GI disorders are related to his military service, 
to include radiation exposure therein.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred as a result of the veteran's 
military service, to include radiation exposure therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§  3.303, 3.307, 3.309, 3.311 (2005).

2.  GI disorders were not incurred as a result of the 
veteran's military service, to include radiation exposure 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because these two issues involve the application of identical 
law to similar facts, the Board will address them together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The veteran was informed of the relevant law and regulations 
pertaining to his service connection claims in the February 
2004 SOC.  Specifically, the February 2004 SOC detailed the 
evidentiary requirements for service connection claims on a 
direct basis pursuant to 38 C.F.R. § 3.303 and on a 
presumptive basis pursuant to 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that the February 2004 SOC did not provide 
the veteran notice of 38 C.F.R. § 3.311 pertaining to 
presumptive service connection for certain radiogenic 
diseases.  However, as discussed in the analysis below, the 
veteran does not have evidence of a current radiogenic 
disease.  Accordingly, the failure of the RO to provide 
notice of this regulation is not prejudicial to his claims.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran was first sent a letter dated December 31, 2002, 
whereby he was asked to complete a radiation exposure work-
related questionnaire and also to complete and sign a release 
so that the RO could obtain records from P.M.M., M.D.  The 
veteran was also provided a list of types of secondary 
sources of evidence to assist with proving his exposure to 
radiation in service.

A second letter dated February 3, 2003 informed the veteran 
that the RO had received records from Yakima Valley Farm 
Workers Clinic.  The February 2003 also asked the veteran to 
complete and sign NA Form 13055 so that the National 
Personnel Records Center (NPRC) could make a second attempt 
to locate his service medical records.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated April 
7, 2003, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would assist him in getting things such as medical records, 
employment records, or records from other Federal agencies.  
He was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as he completed a 
release form for such.  The veteran was instructed: "Please 
complete and return the attached Form 21-4142, Authorization 
and Consent to Release Information, to authorize release of 
information from any doctors and/or hospitals concerning any 
treatment you received.  If you have received treatment at a 
Department of Veterans Affairs (VA) facility, furnish the 
date(s) and place(s).  We will obtain the report(s)."  The 
April 2003 VCAA letter specifically informed the veteran that 
"you must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency" [Emphasis in 
original].  The veteran was also advised in the April 2003 
VCAA letter that a medical examination would be scheduled if 
necessary to make a decision on his claims.

Finally, the Board notes that the April 2003 VCAA letter 
specifically requested the veteran to: "Please send what we 
need."  The Board believes that this request complies with 
the requirements of 38 C.F.R. § 3.159(b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.  Moreover, 
the February 2004 SOC provided the veteran with a verbatim 
copy of 38 C.F.R. § 3.159(b).  The veteran was thus 
specifically apprised of the fact that he was to provide any 
evidence in his possession which pertained to his claims. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The Board will address this matter 
in its discussion of direct service connection below.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA and private medical treatment of the veteran, 
which will be discussed below.  

The veteran's service medical records are not associated with 
the claims folder, and there is indication from the National 
Personnel Records center (NPRC) that they may have been 
destroyed in a fire in July 1973. 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
The Board finds, however, that there is no reasonable 
possibility that the missing records may be located or 
recovered, and thus no useful purpose would be served in 
remanding this matter for more development.  See Hayre [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  

In this case, the RO has attempted to locate the veteran's 
service medical records a number of times.  The RO submitted 
requests to the NPRC in January 2003 and June 2003, asking 
for all available military medical and dental and personnel 
records for the veteran.  The NPRC responded that the service 
medical records were probably destroyed in the above-
mentioned fire.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  As noted in the Introduction, the 
veteran provided testimony to the undersigned Veterans Law 
Judge at a Travel Board hearing conducted at the RO in 
November 2005.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

For certain chronic disorders, including arthritis and 
ulcers, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 
3 Vet. App. 303, 305 (1992).


Service connection-radiation exposure

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  The definition of 
"radiation-risk activity" includes onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d) (2005).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2) (2005).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non- 
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2005).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit  has held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  Thus, the 
Board must not only determine whether the veteran has a 
disability which is recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether his disability is otherwise the result of 
his active service.  

Analysis

Preliminary matter - the missing service medical records

As has been discussed above, the veteran's service medical 
records are missing and are presumed to have been lost in the 
July 1973 fire at the NPRC.  Because the veteran's service 
medical records are missing, the Board has a heightened duty 
to explain its findings and conclusions and to consider the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the veteran's 
claims has been undertaken with this heightened duty in mind.  

The case law does not, however, lower the legal standard for 
proving claims for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there 
is no presumption, either in favor of the claimant or against 
VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, as discussed below the outcome of this case 
hinges upon whether a nexus exists between radiation exposure 
in service (which is acknowledged to have occurred) and the 
veteran's claimed disabilities.  The veteran's service 
medical records manifestly could not answer that question.



Discussion

The veteran contends that his joint pain and GI problems are 
due to radiation exposure in service.

In general, service connection for a condition which is 
claimed to be attributable to ionizing radiation exposure 
during service may be established in one of three different 
ways.  The first two involve statutory presumptions contained 
in 38 C.F.R. §§ 3.309(d) and 3.311, respectively.  The third 
involves direct service connection per 38 C.F.R. § 3.303. 

First, there are several types of cancer that are 
presumptively service connected. 
38 U.S.C. A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, 38 
C.F.R. § 3.311(b) provides a list of "radiogenic diseases" 
that will be service connected provided that certain 
conditions specified in that regulation are met.  Third, as 
set forth in Combee, 34 F.3d at 1043, direct service 
connection can be established by showing that the disease was 
incurred during or aggravated by service.  See Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 
Vet. App. 74, 77 (1998).

The Board will address all three avenues in turn.

(i.)  38 C.F.R. § 3.309(d)

With respect to the first method of entitlement, 38 C.F.R. § 
3.309(d) provides that, if the veteran is a "radiation- 
exposed" veteran, and he or she subsequently develops one of 
the diseases listed in subsection (d)(2)(i-xv), service 
connection is warranted subject to the provisions of 38 
C.F.R. § 3.307.  

The veteran is conceded by VA to be a "radiation exposed" 
veteran as part of the "TEAPOT" series in 1955.  See 
38 C.F.R. § 3.309(d) (2005).  However, his arthritis and GI 
problems are not among the diseases listed in subsection 
(d)(2)(i-xv), so this provision is not for application in the 
veteran's case.  [In this connection, among the diseases 
listed in § 3.309(d) are various cancers of the 
gastrointestinal system; however, none of these has been 
diagnosed in this veteran, and he does not appear to contend 
that he has cancer.]

(ii.)  38 C.F.R. § 3.311

With respect to the second method of entitlement, a claimant 
must first establish that he or she suffers from a radiogenic 
disease.  38 C.F.R. § 3.311(b)(2)-(4) defines the term 
radiogenic disease.  Subsection (2) contains a list of 
diseases.  Again, arthritis and GI problems are not among the 
diseases listed, and the veteran does not contend that he has 
any of the gastrointestinal cancers listed in section 3.311.

In short, the veteran does not have evidence of a current 
disease specific to radiation-exposed veterans.  Accordingly, 
referral to the Under Secretary for Benefits for further 
consideration is not warranted in this case.  See 38 C.F.R. 
§ 3.311 (b) (2005). 

Subsection (4) of 38 C.F.R. § 3.311 essentially indicates 
that even if the claimed disability is not one listed in 
subsection (2), it may nonetheless be considered a radiogenic 
disease if the claimant cites or submits competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease.  In this case, the veteran has neither 
cited nor submitted any evidence indicating that his 
arthritis or GI problems are types of radiogenic disease.

In short, the provisions of 38 C.F.R. § 3.311are not for 
application in this case, as the evidence does not establish 
that the veteran has a radiogenic disease.

(iii.) Direct service connection

With respect to the third method of entitlement, the Board 
must determine, setting aside the presumptions associated 
with radiation exposure, whether the claimed disability is 
otherwise the result of active service.  See Combee, supra.

The record contains no competent medical nexus evidence 
purporting to relate the veteran's GI problems and arthritis 
to his military service.  While the veteran asserts that his 
GI problems and arthritis resulted from exposure to radiation 
(and for no other reason), his statements do not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

In the absence of such evidence, the claim fails.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].

The Board is of course aware of the Court's decision in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  In this case, however, the 
only thing which supports the veteran's claim is his own 
allegation that exposure to radiation somehow caused GI 
problems and arthritis decades later.  The veteran has 
submitted no evidence which is in any way suggestive that his 
theory has any merit.  As discussed in the VCAA section 
above, the veteran has been provided the opportunity to 
present evidence pertaining to his claims.  He has not done 
so.

The Board believes that the provisions of 38 U.S.C.A. § 
5103A(a)(2) are applicable here.  That subsection provides as 
follows: "The Secretary is not required to provide 
assistance to a claimant under this section if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  Here, in the absence of any 
competent evidence that the veteran's arthritis or GI 
problems are related to his alleged radiation exposure five 
decades ago, the Board deems a remand for a medical nexus 
opinion to be unnecessary.  To put it another way, if 
referral under 38 C.F.R. § 3.311 for further review is 
unwarranted in this case, so is remand for a nexus opinion 
under Charles.  See also 38 C.F.R. § 3.159(d)(2) [VA will 
refrain from providing assistance in obtaining evidence when 
a claim is inherently incredible].
  
Moreover, 38 C.F.R. § 3.159(c)(4) calls upon VA to provide a 
nexus opinion in cases in which the veteran has a disease or 
symptoms of a disease listed in 38 C.F.R. § 3.309.  Here, the 
veteran does not have such disease or symptoms.  

The Board notes that Dr. P.M.M. commented in January 2002 as 
to having the veteran's "story evaluated and be placed in 
the military/veteran archives, so that the magnitude of 
problems arising from those nuclear tests of 46+ years ago, 
will be appreciated."  This does not amount to a competent 
medical nexus opinion, as Dr. P.M.M. in no way stated there 
is a connection between any radiation exposure and the 
veteran's currently claimed disabilities.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 
9 Vet. App. 521, 523 (1996) [medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim].    

Setting aside the matter of radiation exposure leading to the 
claimed disabilities, the veteran has indicated that he was 
treated for the claimed disabilities within one year of 
service and continually thereafter.  See the November 2005 
hearing transcript.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), relating to chronicity 
and continuity of symptomatology.  However, there is no 
objective medical evidence of arthritis or GI problems for 
decades after service. Supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated.

The Board notes at this point that the one year statutory 
presumption for arthritis and peptic ulcers found in 
38 C.F.R. § 3.309(a) is not for application, as arthritis and 
peptic ulcer disease were first evidenced decades after the 
one-year presumptive period for service connection.  
The veteran has been given ample opportunity to furnish 
evidence of medical treatment after service, as well as 
submitting a medical nexus opinion as to why there may be a 
connection between his participation in atmospheric nuclear 
testing in 1955 and the onset of the claimed disabilities 
many years later.  He has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) [it is a claimant's responsibility to support a 
claim for VA benefits].

In summary, for the reasons discussed above, the Board finds 
that a preponderance of the evidence is against a showing 
that his current arthritis and GI problems resulted from 
exposure to ionizing radiation.  The veteran's claims of 
entitlement to service connection for arthritis and GI 
problems are accordingly denied.

Final matter

The Board notes that the veteran's representative referred to 
the veteran's GI problems being secondary to his service-
connected PTSD.  See the November 2005 hearing transcript, 
page 13.  That issue has not been adjudicated by the RO; 
accordingly, the Board has no jurisdiction over that claim.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of an issue not yet adjudicated by the 
RO].  In the event the veteran wishes to pursue this claim, 
he or his representative should contact the RO.

ORDER

Entitlement to service connection for joint pains, claimed as 
due to radiation exposure, is denied.

Entitlement to service connection for a GI disorder, claimed 
as due to radiation exposure, is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


